Citation Nr: 0033348	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  98-20 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES


1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as due to an undiagnosed 
illness.  

2.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.  

3.  Entitlement to service connection for sleeping 
difficulty, to include as due to an undiagnosed illness.  

4.  Propriety of the initial noncompensable (0 percent) 
rating assigned for service-connected atypical chest pain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty for approximately 20 years 
before retiring in April 1993.  His military service included 
a period of time in the Persian Gulf.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  
Specifically, in December 1997, the RO granted the veteran's 
service connection claim for atypical chest pain, and 
assigned a noncompensable (0 percent) rating.  At the same 
time, the RO adjudicated the other issues as listed on the 
title page of this decision.  Those claims were denied.  The 
veteran timely appealed the noncompensable rating for his 
chest pain and the denial of service connection for GERD, 
headaches, and sleeping difficulty.  As the veteran has 
disagreed with the initial evaluation assigned for his 
atypical chest pain, that issue has been characterized 
accordingly.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  




REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

The law now provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A(a)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(d)).

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.  Specifically, the Board concludes that 
additional evidentiary development is indicated by review of 
the claims file.  As reported above, the veteran has reported 
inservice treatment for stomach complaints in October 1991.  
Review of the SMRs reflects that records from around that 
time are not included in the claims file.  It is not clear, 
therefore, if all of the veteran's SMRs have been included in 
the claims file.  It is concluded that an additional attempt 
should be made by the RO to obtain any SMRs that might be not 
already be included in the claims file.  It is noted that 
where there are possible records in construction or actual 
possession of the VA, such records should be obtained prior 
to final appellate review.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

The Board also notes that at his personal hearing the veteran 
suggested that he may have had postservice treatment for his 
stomach complaints and headaches at Fort Campbell, Kentucky.  
As these records could contain information as to any of the 
issues on appeal, the RO should make an effort to obtain 
these records for inclusion in the claims file.  

Additionally, it is the Board's conclusion that additional 
examinations would be beneficial as to the claims regarding 
the veteran's GERD and service-connected atypical chest pain.  
See 38 C.F.R. § 3.159 (2000); see also Waddell v. Brown, 5 
Vet. App. 454 (1993).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:  

1.  The RO should conduct a search for 
additional SMRs by contacting the 
National Personnel Records Center (NPRC) 
and any other alternative sources to 
include the unit(s) that the veteran 
served with during his military career.  
If the appellant is aware of specific 
records that he are missing, he should 
provide that information to the RO.  All 
records received in response to the above 
inquiries should be associated with the 
claims folder. In the event that records 
are unavailable, this should be noted in 
writing in the claims folder.  To the 
extent that there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The appellant and his 
representative should also be informed of 
any negative results. 38 C.F.R. 3.159 
(2000).

2.  In particular, the RO should attempt 
to obtain treatment records from medical 
facilities at Fort Campbell, Kentucky, to 
include a request for inservice and 
postservice records.  

3.  After receiving and associating the 
above- mentioned records, if available, 
with the veteran's claims file, the 
veteran should be scheduled for a VA 
heart evaluation.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
review the claims file, examine the 
veteran and provide findings that take 
into account the former and revised 
provision of the rating schedule, if 
appropriate.  The examiner is 
specifically requested to state whether 
or not there is any functional loss due 
to service-connected atypical chest pain, 
or if this disorder affects the veteran's 
ability to be employed.  All examination 
findings along with complete rationale of 
opinions and conclusions should be set 
forth in a type written report.  The RO 
should undertake any additional 
development suggested by the examiner's 
findings and opinions, or lack thereof.

4.  The RO should also schedule the 
veteran for a gastrointestinal 
examination to determine the nature and 
extent of any gastrointestinal disease 
present, including GERD.  All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported.  After reviewing the veteran's 
records, the examiner should express an 
opinion concerning whether there is any 
etiological relationship between any 
gastrointestinal disease found and any 
gastrointestinal complaints that were 
noted in service to include the veteran's 
complaint of frequent indigestion at time 
of service retirement examination in 
December 1992.  The examiner should be 
requested to express an opinion 
concerning whether any gastrointestinal 
disease found, had its inception in 
service.  The claims folder must be made 
available to the examiner prior to and 
during the examination.  All examination 
findings along with complete rationale of 
opinions and conclusions should be set 
forth in a type written report.  The RO 
should undertake any additional 
development suggested by the examiner's 
findings and opinions, or lack thereof.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



